*699On Rehearing.
Bird, J.
This case has been reheard. The argument, which was directed to the question whether Act No. 128, Pub. Acts 1911, was applicable to the facts involved in this case, has failed to convince us that our opinion heretofore filed should be disturbed.
Another and a new question was also argued, namely, that the provisions of this act were not applicable, because the contract of insurance was executed prior to the passage of the act. This presents an interesting question, but the practice forbids our consideration of it, because it was neither raised nor argued on the original hearing of the case in this court. Nissly v. Railway Co., 168 Mich. 676 (131 N. W. 145, 135 N. W. 268, Am. & Eng. Ann. Cas. 1913C, 719). The only reference made to this defense was in the dissenting opinion, and the writer thereof refused to consider the point, because not raised by defendant.
The judgment of the trial court will be reversed, and a new trial ordered, with costs to the plaintiff.
Kuhn, Moore, Steere, Brooke, and Person, JJ., concurred with Bird, J.
Ostrander, J. We adhere to the views expressed in the former opinion.
Stone, C. J., concurred with Ostrander, J.